TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00466-CV


John Mark Quaak, Appellant

v.

Wanda Isbell, Appellee




FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
TEXAS, HOUSTON DIVISION, CIVIL ACTION NO. H-10-4375
HONORABLE GRAY H. MILLER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant John Mark Quaak filed his notice of appeal on July 21, 2011.  The notice
of appeal appeared to refer to an order of the United States District Court for the Southern District
of Texas denying a motion to amend a complaint.  On July 26, 2011, this Court confirmed that there
is a case pending in the United States District Court for the Southern District of Texas, Houston
Division, Civil Action No. H-10-4375, styled John Mark Quaak v. Wanda Isbell.  On June 9, 2011,
the district judge presiding over that cause signed an order denying Quaak's second motion to amend
his complaint.  Because Quaak's appeal is from an order signed by a federal judge in a federal action,
this Court does not have jurisdiction over this appeal.  We therefore dismiss this appeal for lack
of jurisdiction.





						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Jurisdiction
Filed:   August 5, 2011